Citation Nr: 0029882	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1992 to 
December 1995.

This appeal arises from a rating decision of April 1996 from 
the Montgomery, Alabama, Regional Office (RO).  In December 
1998, the case was remanded to the RO for a hearing before a 
member of the Board of Veterans' Appeals (Board).  The case 
was returned to the Board and in April 1999, the case was 
again remanded to the RO for a hearing before a member of the 
Board.  The veteran failed to report for the scheduled 
hearing.  The case was again returned to the Board and, in an 
October 1999 decision, service connection for right ear 
hearing loss was denied.  The claim for service connection 
for left ear hearing loss was remanded for further 
evidentiary development.  The case is again before the Board 
for consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Left ear hearing is normal.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

An audiological evaluation on January 16, 1992, showed pure 
tone thresholds, in decibels, of follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-10
-5
LEFT
0
0
-10
5
-10

An audiological evaluation on June 20, 1995, showed pure tone 
thresholds, in decibels, of follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
30
35
LEFT
55
55
50
50
60

A June 21, 1995, clinical record notes the veteran's 
audiogram showed shifts from +30 to +70.  The assessment was 
impacted wax.

An audiological evaluation on June 21, 1995, showed pure tone 
thresholds, in decibels, of follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
30
45
LEFT
65
55
55
55
55

An audiological evaluation on June 27, 1995, showed pure tone 
thresholds, in decibels, of follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
40
35
LEFT
55
60
55
55
55

The VA audiological evaluation report, dated in February 
1996, shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
summary of the audiological tests indicates that hearing was 
within normal limits bilaterally.

The VA audiological evaluation report, dated in December 
1999, shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
10
LEFT
15
10
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The report notes hearing was within 
normal limits bilaterally.


II.  Legal Analysis

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist has been satisfied.  See The 
Floyd D. Spence National Defense Authorization Act for Fiscal 
Year 2001, Pub. L. 106-398, § 1611 (2000), to be codified at 
38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Impaired hearing is considered to be a 
disability when it meets the criteria set out in regulation, 
which requires that the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz be 40 
decibels or greater; or that the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test be less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The service medical records show that the veteran's left ear 
pure tone thresholds deteriorated during service.  However, 
the February 1996 VA examination report notes that hearing 
was within normal limits.  Additionally, the December 1999 VA 
examination report indicates that hearing was within normal 
limits and the pure tone decibel loss and speech recognition 
values show that there is no current left ear hearing loss 
disability.  38 C.F.R. § 3.385 (2000).  Whatever the reason 
for the increased pure tone thresholds during service, the 
current pure tone thresholds and speech recognition ability 
do not meet the criteria of hearing loss disability set forth 
in regulation.  Accordingly, the veteran does not have a 
present left ear hearing loss disability.

Service connection may only be granted for disability that 
was incurred in or aggravated by service.  Since there is no 
present left ear hearing loss disability, the preponderance 
of the evidence is against the veteran's claim for service 
connection for left ear hearing loss.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).


ORDER

Service connection for left ear hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 6 -


